        Case 2:20-cv-02168-JWL-JPO Document 73 Filed 05/07/21 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

HEARTLAND CORN PRODUCTS,                                    )
                                                            )
                                      Plaintiff,            )
                                                            )
v.                                                          )      Case No. 20-2168-JWL
                                                            )
SYNGENTA SEEDS, LLC et al.                                  )      MDL 14-md-2591-JWL
                                                            )
                                      Defendants.           )

                                                    ORDER

         In this individual case, which is part of the In re Syngenta multi-district litigation,

defendant Syngenta1 has filed a motion to compel plaintiff Heartland Corn Products

(“Heartland”) to respond completely to Syngenta’s first set of interrogatories (ECF No.

67). Heartland has not responded to the motion. Notably, this is the third motion to compel

Syngenta has filed and the third instance in which Heartland has remained silent in

response.2 The motion is granted as unopposed under D. Kan. Rule 7.4(b), and because

Heartland’s ongoing unresponsiveness to discovery, motions, and communications from

counsel have wasted the time and resources of both the court and defense counsel, sanctions

are imposed.



         1
         As it has throughout the litigation of this MDL, the court refers to defendants
collectively as “Syngenta.”
         2
             See ECF Nos. 55, 62.
                                                      1
O:\14-MD-2591-JWL, Syngenta\20-2168-67.docx
        Case 2:20-cv-02168-JWL-JPO Document 73 Filed 05/07/21 Page 2 of 4




         Under D. Kan. Rule 7.4(b), “If a responsive brief or memorandum is not filed within

the Rule 6.1(d) time requirements, the court will consider and decide the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.” On

this basis, Syngenta’s motion to compel is granted. Heartland is ordered to serve complete,

verified responses to Syngenta’s first set of interrogatories by May 14, 2021. As a sanction

for this most recent discovery violation, Heartland must pay Syngenta’s reasonable

expenses, including attorneys’ fees, incurred in bringing the motion. If the parties are

unable to reach an agreement on the amount of expenses, Syngenta may file an accounting

of the costs and legal fees it sustained (including supporting documentation, such as

attorney time sheets) by May 28, 2021.

         Heartland’s ongoing apathy to prosecuting a case it chose to file is well documented,

both in past orders3 and in affidavits from defense counsel documenting Heartland’s failure

to satisfy meet-and-confer obligations.4 Most recently, in addition to failing to respond to

the instant motion, Heartland violated the court’s April 19, 2021 order5 that it produce




         3
          See ECF No. 70 (emphasizing Heartland’s “disturbing pattern of shirking
discovery obligations in the case it chose to file”); ECF No. 62 at 1-2 (“In what appears to
be a developing pattern, Heartland has not responded to the motion. . . . Heartland’s conduct
clearly is unacceptable. A plaintiff may not bring a lawsuit and then ignore its obligations
to produce discovery and move the case forward.”); ECF No. 55 at 2 (“Heartland’s silence
on this matter has continued with its failure to respond to the motion to compel.”).
         4
             See ECF No. 69; ECF No. 59; ECF No. 53.
         5
             ECF No. 62.
                                               2
O:\14-MD-2591-JWL, Syngenta\20-2168-67.docx
        Case 2:20-cv-02168-JWL-JPO Document 73 Filed 05/07/21 Page 3 of 4




documents by April 26, 2021,6 and that it confer with defense counsel to reach agreement

on the amount of expenses it would pay Syngenta as a sanction.7 The court is in full

agreement with Syngenta that “[i]t is unfair and prejudicial to Syngenta to continue to wait

for documents that never show up, to continue to brief motions to compel to which

responses are not filed, and to push this case forward while Heartland fails to litigate in

good faith and meet its obligations.”8

          The undersigned U.S. Magistrate Judge, James P. O’Hara, previously warned

Heartland that failure to comply with the April 19, 2021 order would “likely result in the

undersigned U.S. Magistrate Judge recommending that the presiding judge dismiss the

case.”9        Heartland has run out of chances.     UNLESS HEARTLAND FILES A

CERTIFICATE BY MAY 14, 2021, CERTIFYING ITS COMPLIANCE WITH THIS

ORDER AND THE TWO PRIOR DISCOVERY ORDERS (ECF NOS. 55 AND 62), AND

FURTHER CERTIFYING THAT PLAINTIFF HAS MEANINGFULLY CONFERRED

WITH SYNGENTA ABOUT PAYING THE LATTER’S EXPENSES, THEN THE

UNDERSIGNED WILL HAVE NO CHOICE BUT TO INFER PLAINTIFF HAS

DECIDED TO ABANDON THIS CASE AND WILL RECOMMEND THAT THE




          6
              See ECF No. 64.
          7
              See ECF No. 72.
          8
              ECF No. 64 at 1.
          9
              ECF No. 62 at 2.
                                              3
O:\14-MD-2591-JWL, Syngenta\20-2168-67.docx
        Case 2:20-cv-02168-JWL-JPO Document 73 Filed 05/07/21 Page 4 of 4




PRESIDING U.S. DISTRICT JUDGE, JOHN W. LUNGSTRUM, DISMISS THE CASE

AS SANCTION. NO FURTHER WARNINGS WILL BE GIVEN.

         It is so ordered.

         Dated May 7, 2021, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara




                                              4
O:\14-MD-2591-JWL, Syngenta\20-2168-67.docx
